Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication filed on 03/24/2021. 

Status of Claims
Applicant’s amendment amended claim 1 and cancelled claims 5 and 7-18. Claims 1-4 and 6 are currently pending and have been rejected as follows.

Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-4 and 6 is maintained, Applicant’s arguments are moot in view of the revised rejection below addressing the amendments to the claims. 
The 35 U.S.C. 103 rejection of claims 1-4 and 6 in the previous office action is withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment and Applicant(s) arguments are moot in view of the new grounds of rejection herein. 

Claim Objections
Claims 1 and 6 are objected to because of the following grammatical informalities and/or drafting inconsistencies that do not rise to the level of a 112(b) rejection but still require appropriate correction: 
Claim 1 recites “using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI” however Examiner recommends -- using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined targeted aspect of employee ROI-- be recited consistent with the other language in the claim. 
Claim 6 recite “further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program.” However Examiner recommends -- further comprising providing an estimate of the impact on the determined targeted aspect of employee ROI of implementing a prescribed recognition program.-- be recited consistent with the other language in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “Notifying the third party subscription provider of the predicted recognition artifact.” However, Applicant’s disclosure fails to recite “notifying” or describe any type of notifying to “the third party subscription provider of the predicted recognition artifact”. Instead, Applicant’s specification describes that the third party subscription provider may “provide” the system and methods which determines the predicted recognition artifact and provides recognition recommendation services to the employees or employers ([0008]: The systems and methods for ranking and prescribing recognition categories and/or products may be provided by the employer, or alternatively may be provided by the third-party recognition provider as part of the employer's subscription to the recognition program provided by the provider. The systems and methods for ranking and prescribing recognition categories of certain implementations may assist employers in selecting the types of recognition to be made available as part of the employer subscription package. In certain implementations, the system helps the employer or its employees select among the already subscribed and available recognition products that will be most beneficial in maximizing employee ROI.; [0046]-[0047]) there being no mention of the “provider” being notified of the predicted recognition artifact and although the Specification describes the system providing recommendations regarding the predicted recognitions [0048]-[0049] there is no description of these recommendations being provided to the “third party provider”, instead the Spec. describes such information being used by the “Employers” ([0067]: “Employers can then use this information to select recognition program artifacts that best suit their employee ROI requirements”; [0075]: “The employer can then use this information to make decisions about how best to utilize recognition to maximize the likelihood of retaining the employee.”) to make decisions and/or select artifacts to provide. Furthermore, the Specification [0048] describes that the provider earns revenue from instances where the “system provides recommendations” regarding particular types of recognition however this is insufficient to reasonably convey that the recommendations are provided to the third-party provider, instead in the context of the disclosure these recommendations are provided to employees or employers by the provider’s system and methods and the provider earns revenue based on the recognition types recommended to and/or selected by the employee or employer. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining a list of acceptable recognition artifacts which an employer is willing to subscribe to from a third-party subscription provider derived from both tangible and electronic artifacts for delivery to employees” however the term "acceptable" in claim 1 is a relative term which renders the claim indefinite.  The term "acceptable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, Examiner finds that the Specification fails to describe how to determine a list of “acceptable” artifacts, instead the specification merely describes that the artifacts that are “available” are selected (Spec at least: [0013]) and it is unclear whether the list of “acceptable” artifacts are determined based on “availability” or by some other standard for determining the requisite degree of “acceptability” that is not specified. For the purpose of examination, Examiner interprets the claims in light of Applicant’s specification to include determining a list of “acceptable” artifacts to include determining a list of “available” artifacts. 
Claim 1 further recites “using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI” and claim 4 recites “wherein the step of determining a list of available recognition artifacts” however there is insufficient antecedent basis for “the list of available recognition artifacts” or “the step of determining a list of available recognition artifacts”. Examiner interprets the claims as referring to the antecedently recited “acceptable” recognition artifacts in claim 1 consistent with the amendments to the claims. However, Examiner further notes the above identified deficiency regarding “acceptable” recognition artifacts and interprets and recommends claim 1 be amended to recite --determining a list of available recognition artifacts which an employer is willing to subscribe to from a third-party subscription provider derived from both tangible and electronic artifacts for delivery to employees-- consistent with the above interpretation and would remedy the above identified deficiencies with respect to 112(b). 
Claims 2-4 and 6 are rejected under 112(b) by virtue of their dependency on rejected parent claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method for predicting recognition artifacts, e.g. awards or gifts, that have the maximum effect on employee ROI, e.g. performance, based on correlations with historical recognition usage data, e.g. to maximize employee ROI at a desired cost to the employer, (Spec: [0003]-[0005], [0007]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-4 and 6).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claim 1:
determining a list of acceptable recognition artifacts which an employer is willing to subscribe to from a third-party subscription provider derived from both tangible and electronic artifacts for delivery to employees; (finding that the “tangible and electronic artifacts” describe the items in the “list” and thus are merely descriptive of the data being analyzed, the artifacts themselves and the delivery of such artifacts being outside of the scope of the claim)
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects; 
retrieving workforce data related to a plurality of employees within an organization from … workforce information containing human resources information system (HRIS) data, management structure and organizational performance metrics; 
obtaining recognition program usage data relating to the plurality of employees within the organization from …historical data identifying employees recognized in the past using a recognition program, including mode of recognition data, monetary data and reasons for recognition; 
creating a set of associations between the workforce data and the recognition program usage data; 
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI;
engineering a plurality of engineered features capturing recognition traits of each of the plurality of employees within the organization; (Examiner finds that the BRI of “engineering” features is the specifying or selection of such features/data values, e.g. those that are relevant, to be used in the analytical model/prediction and thus is part of the abstract idea including at least a mental process or mathematical concept, e.g. Spec at least: [0064]; [0059]: Specifically, raw data is examined for actionable signals relating to effective recognition efforts and their relationship to employee ROI. By way of example, the system may identify the recipient of each act of past recognition along with the source of the recognition, and appropriate associated measures of employee ROI (e.g., employee retention, employee performance, employee satisfaction, etc.) and establishes associated metrics. ; [0060]: According to some embodiments, a filtering process may be applied so as to separate strong recognition effects signals from weak ones. The filtering process may involve the application of a plurality of statistical tests to eliminate less-relevant information)
…thereby capturing [and storing] relationships between past recognition events and HRIS data for the plurality of employees within the organization;  Page 33 of 39Docket No. 23274.47
using the plurality of engineered features …to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI; 
incorporating a time delta function giving weight to a time span over which memory of past recognition transactions impact employee ROI for a given employee; (which is found under broadest reasonable interpretation to include using historical data weighted based on time, i.e. age/recency)
predicting which recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization;
notifying the third party subscription provider of the predicted recognition artifact. (Examiner finds that under the BRI of method claim 1, the “notifying” includes any and all means of “notifying” the provider of the results of the prediction and does not recite or require any hardware means for performing the claimed limitation and thus the high-level recitation of “notifying” is found to still recite an abstract idea including a method of organizing human activity, e.g. including management of an interaction between people, and/or a mental process as the “notifying” includes at least the providing of an opinion or conveying of rules or instructions using pen and paper, e.g. instructing/”notifying” the provider to provide to the employee the predicted artifact)
Dependent claims 2-4 and 6 recite the same or similar abstract idea(s) as independent claim 1and further recite additional analyses or particular data types analyzed as part of the abstract idea(s) including:
In claim 2: wherein the organization comprises all employees of an employer.  
In claim 3: wherein the organization comprises a sub-group of fewer than all employees of an employer. 
In claim 4: wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.  
In claim 6: further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program.  
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed predicting of which recognition artifact will have a maximal effect on a targeted aspect of employee ROI based on correlations of workforce data of a particular employee and past recognition program usage, and is found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the limitations identified above directed to the predicting of recognition artifacts, e.g. awards or gifts, having an impact on employee ROI and the “notifying” of the predicted artifact to the provider, e.g. such that provider delivers the predicted artifact, e.g. awards or gifts, to the employee to increase ROI is part of commercial interactions or business relations to maximize employee ROI, e.g. improve performance or retention of the employees, (spec: [0003]-[0005]) and/or the managing of personal behavior or interactions between people including at least following rules or instructions, e.g. instructing/notifying the provider of which predicted recognition artifact to provide to employees that maximizes ROI;  
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims clearly recite steps that include observations, evaluations and/or judgements, e.g. “determining” data, “creating” associations, “creating” ranked categories, “engineering” features/variables, “capturing” relationships, “rank[ing]” artifacts, “incorporating” a time delta function to give weight to recent data values, “predicting” an artifact having maximal effect, and “notifying” 
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite making predictions using mathematical models (Spec: [0049];[0069]) and using a “time delta function” to weight data for use in the analysis/prediction based on age of the data (Spec: [0068]).
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite:
 “retrieving workforce data related to a plurality of employees within an organization from a database of workforce information containing human resources information system (HRIS) data” (claim 1) and “obtaining recognition program usage data relating to the plurality of employees within the organization from a database of historical data identifying employees recognized in the past using a recognition program” (claim 1) however the aforementioned retrieval of data from “a database” for use in the data analysis, e.g. associations and prediction(s), is merely the applying of the abstract idea on a general purpose computer, e.g. storage of data in general purpose computer memory (e.g. Fig. 1), (MPEP 2106.05(f)) and/or merely part of insignificant extra-solution activity, e.g. pre-solution data collection, (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
 “storing the plurality of engineered features in an engineered feature database, thereby capturing and storing relationships between past recognition events and HRIS data for the plurality of employees within the organization” (claim 1), however the aforementioned “storing” of the engineered features, i.e. data input/variables, in an “engineered feature database” for use in the data analysis, e.g. associations and prediction(s), is merely the applying of the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or merely part of insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application;
“using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI” (claim 
Examiner finds that the method claims fail to recite any particular additional elements, e.g. computer structure, associated with or performing the limitations of “determining”, “determining”, “creating”, “creating”, “engineering”, “incorporating”, “predicting”, or “notifying”, which recite abstract idea(s) as identified above, however for the purpose of examination, Examiner notes that even assuming arguendo that the recited limitations require implementation by a computer such generic structure (e.g. Spec: at least [0033]-[0038] and Fig. 1) at most amounts to “applying” the abstract idea on a general purpose computer (MPEP 2106.05(f)) and/or merely amounts to insignificant extra-solution activity as the “notifying” the service provider would at most amount to transmitting a notification/instruction as a result of the analysis, e.g. post-solution activity, (MPEP 2106.05(g)) and thus would not be sufficient to integrate the abstract idea into a practical application. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to apply the abstract idea (MPEP 2106.05(f)) using pre-trained machine learning/artificial intelligence models on a computer that are further merely an attempt to limit the abstract idea to a particular technological environment and/or field of use of using pre-trained ML or AI algorithms to perform predictions (MPEP 2106.05(h)) and the other additional elements, e.g. storing and retrieving data stored in databases or any “notifying” the service provider via computer device(s) communications, as identified above, merely amount to insignificant extra-solution activity (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional  transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to predicting recognition artifacts, e.g. awards or gift items, that have a maximum effect on employee ROI, e.g. performance or retention. 
	Claims 1-4 and 6 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over:
Otto et al. US 20090138342 A1 (hereinafter “Otto”) in view of
Qamar et al. US 20150269244 A1 (hereinafter “Qamar”), in further view of 
Scholl et al. US 20200074492 A1 (hereinafter “Scholl”), in further view of
Wu et al. US 20100169160 A1 (hereinafter “Wu”), in further view of
Boss et al. US 20190012167 A1 (hereinafter “Boss”).
Claim 1, 
A method for maximizing employee return on investment (ROI) using a recognition program in which a plurality of recognition artifacts are available and ranked according to impact on a selected aspect of employee ROI, comprising: (Abstract: A system for providing an incentive for an employee, including: an interface element for at least one specially programmed general-purpose computer; a memory unit for the at least one specially programmed general-purpose computer; and a processor for the at least one specially programmed general-purpose computer for: generating, using an artificial intelligence program (AIP) in the memory unit, an incentive for at least one employee of a first business entity to perform at least one desired operation; and transmitting, using the interface element, the incentive for display on a display device. ; [0192] In one embodiment, the system determines compensation, or incentive, strategies, for example, a total compensation structure based on past performance of an employee to maximize the performance of that employee.; [0071] Preferred output strategy field 98 may be included in embodiments of the invention wherein an employee, manager, or computer 22 can select which output strategy will be used for a particular employee. …In another embodiment, the system may test multiple output strategies to determine which strategy is most effective in ensuring employee behavior compliance.)
determining a list of acceptable recognition artifacts which an employer is willing to subscribe to from a third-party subscription provider derived from both tangible and electronic artifacts1 for delivery to employees; (Examiner notes that the BRI of the claim includes that any artifacts the employer makes available for providing to employees are artifacts “the employer is willing to subscribe to”/give to employees as taught by Otto: describing compensation(s) are provided by employers, including from a catalog of goods or services including as negotiated by the employer with a vendor, see: Fig. 4; [0113] The output of a compensation function is a compensation which can take any of the forms described above. Thus, an output of a compensation function can be a monetary value, a number of points, or a good or service (e.g., a baseball hat).; [0114]; [0241] In a further embodiment, incentives are provided or subsidized by one or more third parties, including, for example, third party sponsors. For example, a vendor supplying an item in an upsell offer; [0096]: The compensation could also be paid via a coupon mechanism, or rewarding employees with coupons or other discounts on goods and services. Compensation in the form of goods and services may be provided using any of the compensation methods of payment discussed above.; [0065]: Alternatively, as indicated by records 86F and 86H, more than one upsell can be associated with the same compensations (e.g., the compensation for offering both of upsells UP-702356 and UP-576452 is a lottery ticket). ; [0102] In one embodiment, employees are able to convert earned points into money, goods or services using a trade-in system. For example, an employee may be allowed to trade 1800 points for a new basketball. The goods or services available for purchase, and the number of points required to purchase those goods or services, may be defined by a catalog, or by a goal database such as database 74 in FIG. 6. The use of points as compensation can be beneficial to employers because it allows employers to encourage their employees to spend their compensation in certain ways. For example, employees could be given the option to trade 10,000 points in exchange for tuition for a computer-training class that would provide the employees with additional work-related skills. The use of points could also allow employers to effectively increase the value of the compensation they provide, thus providing an edge compared to their competitors. For example, an employer could negotiate for reduced-price movie tickets with a movie theater, and then give its employees the option to trade 1000 points for a free movie ticket, thereby enabling the employer to provide extra value to its employees. ; [0130]: In one embodiment, employees earn compensation in the form of points, which are a form of alternate currency which may be exchanged for prizes (e.g., movie tickets, food or clothing). ; [0110] For another example, an employee who likes to listen to music may prefer to receive vouchers for compact disks as personalized compensation, while a second employee who likes to play basketball may prefer to receive a discount on a new pair of basketball shoes as personalized compensation. In a further embodiment, an employee may be permitted to select his own form of personalized compensation via, for example, actuations of input device 30A, 30B, 30C. For example, an employee may be permitted to select one of the goals in goal database 74.; [0196] In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields,; [0265] Incentive Database-stores information about available incentives; [0266] Incentive Display Database-stores information about how to display incentives; [0267] Incentive Recognition Database-stores information about different types of Employee recognition; [0268] Incentive Value Database-stores information about the monetary value of incentives ; [0052]: A "compensation" is a form of payment or reward that may be provided to an employee. Compensation may be earned as part of an employee's base compensation package (e.g., by earning an amount of compensation per hour worked, or per task completed), and may also be awarded in exchange for performing one or more behaviors associated with an upsell, such as offering an upsell to a customer, or completing a transaction that includes an upsell (e.g., entering a customer's acceptance of an upsell offer). Compensation may be provided in monetary form, or non-monetary form (e.g., points exchangeable or otherwise redeemable for any of a number of particular products, or as recognition for an employee's performance).; [0177]:  Incentive 312 is analogous to the compensation method for an employee discussed infra. )
determining a targeted aspect of employee ROI to be maximized through employee recognition …([0181] In one embodiment, data 324 regarding operation of the business entity is stored in the memory unit and the processor uses the data to generate or modify In another embodiment, the processor generates, using data 324 and AIP 310, desired outcome 326 for the first business entity and uses the desired outcome as part of generating or modifying the incentive. The desired outcome could be optimization of one or any combination of the factors, described supra and infra, related to operation of a business entity, for example, maximizing check size or profit, or reducing inventory loss. Data 324 can be related to any of the factors, noted supra and infra, related to operation of a business entity.; [0186] In general, system 300, and in particular, the processor using the AI program, operates to use artificial intelligence, for example, a generic algorithm, to inform or make the decisions discussed in the descriptions for FIGS. 1 through 14. In one embodiment, system 300 uses one or all of data 324, 328, or 330, to generate the incentive to attain or maximize an objective of the business entity, for example, desired outcome 326.; [0187] In one embodiment, the incentive also is generated to attain or maximize an objective for the at least one employee, for example, desired outcome 332.; [0189] The system can determine the compensation structure, and hence the hoped for compliance of the employee with the desired operation, to optimize a parameter associated with operation of the business entity; [0196] “In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields, including, but not limited to, optimizing or maximizing revenues, profits, item counts, average check, market basket contents, marketing offer acceptance, store visitation or other frequency measures, or improving or optimizing speed of service, inventory levels, turns, yield, waste, or enhancing or optimizing customer loyalty or use of kiosks or internet or other POS devices, or use of off peak or other coupons or acceptance of upsell or other marketing offers, or reduction or optimization of any customer or cashier or any other person's gaming, fishing, or any other undesirable action or activities and/or failures to act when desired, or minimizing or optimizing any dilution or diversion of sales, profits, average check, or minimizing or optimizing use of discounts and other or any combination of minimizing undesired results while maximizing or optimizing any one or more of any desired results. In one embodiment, the processor uses the AIP to perform some or all of the determinations noted supra.”, in other words Otto describes the desired, i.e. “targeted”, outcome or objective relates to employee performance; [0215] –[0216])
retrieving workforce data related to a plurality of employees within an organization from a database of workforce information containing human resources information system (HRIS) data,… organizational performance metrics; (Otto: [0253] Employee Database-stores employee data ; [0254] Employee class Database-stores classification data for employees;  [0070] Referring to FIG. 5, an exemplary embodiment of employee database 72 is represented by a table for storing information about employees. For each employee, employee database 72 includes an employee identifier field 90 for storing an employee identifier that uniquely identifies an employee, an employee name field 92 for storing the employee's name, a cumulative compensation field 94 for storing a cumulative amount of compensation earned by the employee, an average sales per hour field 96 for storing the average number of sales transactions per hour by the employee, and a preferred output strategy field 98 for storing an output strategy selected for outputting compensation information to the employee. A unique record 100A-100H, each having fields 90, 92, 94, 96 and 98, is associated with each employee…Average sales per hour field 96 may or may not be included, and is shown to exemplify other types of information that may be stored in employee database 72. These other types of information could include transaction information, payment identifiers, team information, and success rates achieved by each employee for upsells.; Fig. 5; [0166]: At step 236, computer 22 determines a compensation based on the employee, possibly by using the employee identifier as an index into employee database 72 (e.g., if the employee is a new hire, he could receive double the normal compensation stored in compensation database 70 until he earns his first goal, thereby helping to encourage him to learn the system while he is being trained).; [0165]: At step 226, computer 22 determines a goal, possibly by accessing information stored in employee database 72 and goal database 74 (e.g., preferred output strategy field 98 of employee database 72 indicates that Jeff each accessible to processor 60.; [0239] In another embodiment, in an effort to further enhance generating or modifying incentives or presentation of incentives, or to otherwise improve one or more aspects of the present invention, the invention may access certain information from existing systems, including… labor management or scheduling systems… corporate or store or location financial information, including, for example, profit and loss information, inventory data, performance metrics, for example, speed of service data,; [0117] In one embodiment, computer 22 uses an artificial intelligence program (AIP) or a generic algorithm to determine a compensation method. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method.; [0118]; [0169] In one embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to prevent manipulation by the employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method, to modify the compensation method, to determine a presentation of compensation information, or to modify the presentation of compensation information so as to minimize employee manipulation.; [0140]: Alternatively, the output strategy for an employee may be adjusted based on a success rate of another employee or a group of employees, or by another operational parameter, such as inventory reduction.; [0212] In one embodiment, step 428 stores, in the memory unit, historical data regarding performance of the at least one employee, the historical 
obtaining recognition program usage data relating to the plurality of employees within the organization from a database of historical data identifying employees recognized in the past using a recognition program, including mode of recognition data, monetary data and reasons for recognition2; (Fig. 5: “94”; [0112]: Other inputs to the compensation function may include other variables, such as the time of day, day of week, upsell item and historical data relating to paid compensations.; [0134] In one embodiment, compensation information is output to an employee using one of a plurality of different strategies which is selected by computer 22 based upon a selection criteria. …Other selection criteria which can be used by computer 22 (or by a manager) to select the strategy for outputting the compensation information to an employee include employee preferences, historical data, and the success or failure rate of previous output strategies.; [0169] In one embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to prevent manipulation by the employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method, to modify the compensation method, to determine a presentation of compensation information, or to modify the presentation of compensation information so as to minimize employee manipulation.; [0012] In one embodiment, the memory unit stores historical data regarding upsell offers, the historical data including acceptance rates of previous upsell offers; or financial considerations, with respect to the first business entity, of previous , the memory unit stores historical data regarding performance of the at least one employee, the historical data including previous compliance of the at least one employee with respect to presenting previous upsell offers; or financial considerations, with respect to the first business entity, of upsell offers previously available for presentation by the at least one employee, and the processor is for generating the incentive using the historical data or for modifying, using the AIP and the historical data, the incentive. ; [0128] The compensation information can also be output to the employee as a past compensation which has already been earned by an employee.; [0139] In another embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine how and when to modify a compensation method. For example, computer 22 monitors a result of outputting the compensation information to an employee using a first strategy, and then, using the AIP or the generic algorithm, adjusts the strategy based upon the monitored result, thereby using feedback to determine the adjusted strategy.; [0118]: For example, the computer determines or receives information relating to the success rates of certain compensation methods,; [0198] In one embodiment, memory element 304 stores historical information 340 regarding execution and results of a desired behavior. Information 340 can include histories for any or all of the considerations discussed supra, for example, historical acceptance rates for previously presented upsells, and historical performance of individual employees or groups or employees, such as compliance with presenting upsell offers or upsell success rates for an employee. The processor uses program 310 to modify the incentive according to information 340. [0212] In one embodiment, step 428 stores, in the memory unit, historical data regarding performance of the at least one employee, the historical data including: previous compliance of the at least one employee with respect to presenting previous upsell offers; [0118] In another embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine how and when to modify a compensation method. The feedback can be with respect to any of the compensation factors and means discussed supra. For example, the computer determines or receives information relating to the success rates of certain compensation methods, for example, correlating success with how an incentive to the employee is presented, how an employee executes an upsell, the success rate of upsells, or the relationship with operational factors such as check size or profit margin. The computer then uses this feedback information along with the feedback algorithm to determine how to modify the compensation method in the future. ; [0183] In one embodiment, data 330 includes, but is not limited to: data regarding previous compliance of the at least one employee with respect to presenting previous upsell offers; or data regarding financial considerations, with respect to the business entity, of upsell offers previously available for presentation by the at least one employee. The compliance data can include, but is not limited to, a percentage of upsells actually presented by the employee with respect to a number of upsells that were available for the employee to present or the acceptance rate of upsells presented by the employee.  ; [0085] The compensation associated with an upsell, as determined by computer 22 at step 14, may be earned by an employee for a number of possible reasons. In one embodiment, computer 22 determines an amount of compensation which depends upon one or more behaviors performed by an employee which are associated with the upsell. The compensation can depend upon whether a particular behavior was performed (or not performed), and can also depend on the degree to which the behavior was correctly performed. By providing this compensation, computer system 20 tends to motivate the employee to perform (or not to perform) the behavior. For example, an amount of compensation may be determined based on whether an employee offered an upsell to a customer, and may be adjusted based upon the degree to which the employee correctly offered the upsell (i.e., based upon how the upsell was offered). Thus, a first amount of compensation may be determined if the employee makes an offer for an upsell, and a second, higher amount of compensation may be determined if the employee used the words suggested in a prompt to make the offer. For example, an employee may receive 10 points for conforming the offer exactly or nearly-exactly to the wording in a prompt.)
creating … associations between the workforce data and the recognition program usage data; ([0012]; [0118] In another embodiment, computer 22 uses a feedback algorithm, for correlating success with how an incentive to the employee is presented, how an employee executes an upsell, the success rate of upsells, or the relationship with operational factors such as check size or profit margin. The computer then uses this feedback information along with the feedback algorithm to determine how to modify the compensation method in the future.; [0119] In another example of using a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to modify a compensation method, computer 22 may monitor a rate at which an employee makes upsell offers (i.e., the "offering rate"), or a rate at which customers accept the upsell offers (i.e., the "customer acceptance rate"). If the offering rate or customer acceptance rate is too low (e.g., falls below a threshold), computer 22 may determine that the compensation being offered is too low to sufficiently motivate the employee, and may increase the compensation being offered. Conversely, computer 22 may monitor the offering rate or customer acceptance rate to establish a baseline, and may decrease the amount of compensation being offered until detecting that the offering rate or customer acceptance rate begins to decrease.; [0138] In one embodiment, computer 22 uses an AIP or a generic algorithm to determine how to output compensation information to an employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra with respect to outputting the compensation information, such as historical data regarding employee performance with respect to the output, correlation of the output with upsell offers, for example, success rates for the upsells, and correlation of the output with operational parameters for the business entity, for example, profit associated with upsells, to determine an optimal method of outputting compensation information. ; [0139] For example, while outputting cumulative compensation information relative to a goal to an employee, computer 22 may monitor the success rate of this output strategy (e.g., by examining transaction records from the employee's POS terminal to determine the percentage of transactions wherein a customer accepts the employee's upsell offer). If this output strategy is unsuccessful (e.g., if the calculated percentage is low, such as less than 10%), computer 22 may adjust the output strategy (e.g., by switching to an output strategy of outputting incremental compensation information). This modification can then be repeated based on a result of the adjusted strategy. ; [0140] In a more detailed example of using a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to adjust the output strategy, an employee operating a POS terminal indicates that his goal is to earn the 1000 points needed for a pair of free movie tickets, and compensation information is output to the employee as cumulative compensation relative to this goal. However, computer 22 determines that the employee does not seem to be well motivated since his customers are accepting upsells in only 10% of his transactions, or the computer determines the profits associated with the accepted upsells are too low.; [0141])
creating recognition categories [based on] the order of impact the recognition categories exert on the targeted aspect of employee ROI; (Otto: [0240] For example, when using an Al based system, such as disclosed in commonly-owned U.S. patent application Ser. No. 11/983,679: "METHOD AND SYSTEM FOR GENERATING, SELECTING, AND RUNNING EXECUTABLES IN A BUSINESS SYSTEM UTILIZING A COMBINATION OF USER DEFINED RULES AND ARTIFICIAL INTELLIGENCE," inventors Otto et al., filed Nov. 9, 2007," one location may discover or otherwise determine that a certain type or class of incentive or presentation is particularly effective. By sharing such information among other locations, for example, similar locations, the present invention can begin to make use of the same or similar incentives, offers or benefits in other generally similar locations or with other similar employees, types of employees, customers, or classifications of customers so as to improve the performance of one or more other such locations or all locations. In this fashion, the present invention can learn which incentives and presentation of incentives more quickly or generally achieve the desired results or improve trends towards such results. Likewise, the present invention can more quickly determine which incentives or presentations do not yield the desired results or determine how long such offers, incentives or benefits are required to achieve the desired results.; [0069]: For example, the employees at a first store may respond more favorably to a points-based compensation method while the employees at a second store may respond more favorably to cash-based compensations. These options could apply to individual employees, groups of employees, individual stores, groups of stores, etc. Further, certain attributes relating to individuals or to stores may be identified as being significant in affecting employee behavior compliance rates. Accordingly, the database may store these attributes, which may affect compensations offered to employees, either individually or collectively.)
Page 33 of 39Docket No. 23274.47using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to [determine from the available recognition artifacts an artifact that impacts] …the determined aspect of employee ROI; ([0196] In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields,; [0219] In one embodiment, the present invention employs any, all, or none of the following considerations as part of generating or modifying incentives or presentation of incentives, for example, by adding programming logic, self-learning, and self-adaptation as noted supra: …[0235] 16. One or more genetic algorithms or other Al based rules or determination methods ; [0215]: by adding programming logic, self-learning, and self-adaptation to generate or modify a desired transaction or incentive, with respect to determine an incentive for motivating a desired behavior by an employee. The present invention can use any, all, or none of the following considerations as part of determining an incentive for motivating a desired behavior by an employee, for example, by adding programming logic, self-learning, and self-adaptation ; [0167]: In method 240, feedback is used to modify the second compensation based upon information about a result of the first upsell.; [0138] In one embodiment, computer 22 uses an AIP or a generic algorithm to determine how to output compensation information to an employee. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra with respect to outputting the compensation information, such as historical data regarding employee performance with respect to the output, correlation of the output with upsell offers, for example, success rates for the upsells, and correlation of the output with operational parameters for the business entity, for example, profit associated with upsells, to determine an optimal method of outputting compensation information. ;[0140]; [0142]- [0143] Computer system 20 can also be used to output additional information to an employee in addition to the compensation information. In one embodiment, the information output to an employee can include a comment, criticism, suggestion, or encouragement from a manager, or from another employee …In one embodiment, computer 22 uses a feedback algorithm, for example, an artificial intelligence program or a generic algorithm, to determine the additional information noted above or to modify the additional information.; [0186]-[0187]; [0136]: The adjustments may be made manually by a manager or another system administrator (either within the establishment or remotely at a central location), or the system may be a self-tuning system that adjusts one or more variables itself to maximize performance.; [0192] In one embodiment, the system determines compensation, or incentive, strategies, for example, a total compensation structure based on past performance of an employee to maximize the performance of that employee. …In another embodiment, the processor uses the AIP to make some or all of the determinations noted supra.)
 [determine] which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization. ([0196] In general, incentives are offered to employees for the purpose of reaching one or more goals established by a business entity or entities employing the employees, or optimizing one or more parameters associated with operations of the preceding business entity or entities. That is, generating an incentive includes making a selection of one or more choices from among two or more choices that yields the best or optimized outcome or yields,; [0139]-[0140] In response, using the feedback algorithm, computer 22 selects a new output strategy such as displaying the employee's cumulative compensation relative to other employees. This strategy proves to be more effective, as the employee's success rate increases to 30%, or the profits increase sufficiently. In this example, feedback is used to adjust the output strategy for outputting compensation can select which output strategy will be used for a particular employee…In one embodiment, the preferred output strategy is determined by computer 22 based upon feedback information, as further described below. Employee database 72 could have another field indicating how a preferred output strategy was selected for each employee (e.g., by the employee, his manager or computer 22). … In another embodiment, the system may test multiple output strategies to determine which strategy is most effective in ensuring employee behavior compliance.; [0110] In one embodiment, different employees receive different compensation for performing the same behavior, thus providing a personalized compensation system. The personalized compensation can be used as a training tool directed to a particular employee, as a way to vary the compensation rates among employees based on factors such as years of service, or to provide compensation in a form which maximizes its value to a particular employee.; [0136]: The adjustments may be made manually by a manager or another system administrator (either within the establishment or remotely at a central location), or the system may be a self-tuning system that adjusts one or more variables itself to maximize performance.; [0186] In general, system 300, and in particular, the processor using the AI program, operates to use artificial intelligence, for example, a generic algorithm, to inform or make the decisions discussed in the descriptions for FIGS. 1 through 14. In one embodiment, system 300 uses one or all of data 324, 328, or 330, to generate the incentive to attain or maximize an objective of the business entity, for example, desired outcome 326; [0187] In one embodiment, the incentive also is generated to attain or maximize an objective for the at least one employee, for example, desired outcome 332.; [0192] In one embodiment, the system determines compensation, or incentive, strategies, for example, a total compensation structure based on past performance of an employee to maximize the performance of that employee. …In another embodiment, the processor uses the AIP to make some or all of the determinations noted supra.; [0167] Referring to FIG. 12, a method 240 for motivating an employee to perform a behavior related to an upsell includes using to determine or modify a compensation to be provided to the employee; [0215]: by adding programming logic, self-learning, and self-adaptation to generate or modify a desired transaction or incentive, with respect to determine an incentive for motivating a desired behavior by an employee. The present invention can use any, all, or none of the following considerations as part of determining an incentive for motivating a desired behavior by an employee, for example, by adding programming logic, self-learning, and self-adaptation as noted supra)
Otto fails to clearly describe: 
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects;(bold emphasis added)
Although Otto clearly describes determining a desired outcome/objective, based on the available data, to be maximized by use of optimized compensation/incentive (at least [0181]; [0187]), Otto fails to clearly articulate determining the desired ROI “from a list of available” ROI aspects. 
retrieving workforce data related to a plurality of employees within an organization from a database of workforce information containing human resources information system (HRIS) data, management structure and organizational performance metrics; (bold emphasis added)
Although Otto clearly describes using a plurality of stored employee or operational or performance data [0070], including team data [0261]-[0262], [0070]: These other types of information could include transaction information, payment identifiers, team information, and success rates achieved by each employee for upsells., to perform the incentive/compensation optimization and analyses  ([0117] In one embodiment, computer 22 uses an artificial intelligence program (AIP) or a generic algorithm to determine a compensation method. Using the AIP or the generic algorithm, the computer analyzes any or all of the considerations and factors noted supra, such as historical data regarding employee performance, upsell offers, for example, success rates for the upsells, and operational parameters, for example, profit associated with upsells, for the business entity to determine an optimal compensation method.
creating a set of associations between the workforce data and the recognition program usage data; (bold emphasis added)
Although Otto describes correlating performance data, e.g. rate of upsells or compliance by the employee, with implemented compensation/incentive strategies to determine success as described above, Otto fails to clearly recite creating “a set” of the associations
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added) 
Although Otto describes determining types or classes of incentives that are particularly effective, including identifying compensation types, e.g. points based, that employees respond to more favorably ([0240]; [0069]), Otto fails to clearly teach ranking the categories
engineering a plurality of engineered features capturing recognition traits of each of the plurality of employees within the organization; 
Although Otto describes utilizing available data and factors associated with the employees to learn incentives and presentation of incentives that achieve a desired result based on various parameters and historical data ([0240] ; [0190]; [0142]), Otto fails to clearly describe “engineering” features capturing recognition traits
storing the plurality of engineered features in an engineered feature database, thereby capturing and storing relationships between past recognition events and HRIS data for the plurality of employees within the organization;  
using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added)
Although Otto describes using an AI system to select the best incentive/compensation strategy that maximizes the desired outcome, e.g. employee performance (at least [0186]; [0187]; [0196]), Otto fails to clearly articulate ranking the list of available artifacts, e.g. incentives, as a result of the analysis
Incorporating a time delta function giving weight to a time span over which memory of past recognition transactions impact employee ROI for a given employee;
predicting which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization. (bold emphasis added)
Although Otto describes determining compensation/incentives that will maximize a desired objective including performance of the employee ([0186]-[0187]; [0192]), Otto fails to explicitly recite “predicting” the compensation/incentive 
Notifying the third party subscription provider of the predicted recognition artifacts
Although Otto describes third parties providing or subsidizing incentives [0241], Otto fails to teach notifying the provider of the predicted artifact/ determined compensation or incentive [to provide].
Qamar however, in analogous art of predicting remedial actions for employee ROI, e.g. retention, teaches: 
retrieving workforce data related to a plurality of employees within an organization from a database of workforce information containing human resources information system (HRIS) data, management structure and organizational performance metrics; (bold emphasis added) ([0049] We now describe embodiments of the analysis technique. FIG. 1 presents a flow chart illustrating a method 100 for analyzing employee value and retention risk, which may be performed by a computer system (such as computer system 800 in FIG. 8). During operation, the computer system accesses, at a memory location, organization data for an organization (operation 110). For example, the computer system may access the organization data of a company via a data portal using a network (such as the Internet). Note that the organization data may include human-resources data and/or operations data. In particular, the organization data may include: tenure of the employee at the organization (such as the hire date), attendance of the employee (such as how often the employee is sick or late for work), compensation of the employee, satisfaction scores associated with the employee (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.), skills of the employee, a supervisor of the employee, a colleague of the employee, interaction among employees of the organization (such as email, telephone calls or text messages among the employees), metadata about the employee (such as educational or work experience 
creating a set of associations between the workforce data and the recognition program usage data; (bold emphasis added)(Qamar: [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors for retention, and a computer-program product (e.g., software) for use with the computer system are described. During this analysis technique, retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves. Then, clustering analysis is performed to determine natural groupings of Kaplan-Meier estimator curves. Note that the retention data may include, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities.; [0054]: The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights w.sub.i) using to calculate the performance metric and/or to determine the retention risk. Thus, variance decomposition may allow the number of factors in the organization data and/or the optional external data to be pruned to reduce the risk of over fitting.; [0151] Note that the generating may involve a panel method that accounts for correlations in the time samples. For example, the predictive model may include a time-variant component based on averages of the performance metric and the subset of the features and a time-invariant component based on deviations from the averages of the performance metric and the subset of the features.; [0161] Then, the computer system generates a predictive model that predicts the performance metric based on a subset of the features (operation 1512). This generating may involve a panel method that: accounts or controls for site, client and temporal effects (such as correlations); [0117] The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified.; [0113] Moreover, the computer system performs clustering analysis on the Kaplan-Meier estimator curves to determine natural groupings (operation 1014) of the Kaplan-Meier estimator curves for the set of potential predictors.; allow underlying trends and associations in the retention data to be identified, and provides actionable feedback on trends in different subsets of the organization (such as different groups or employees that work for the same manager or supervisor).) 
engineering a plurality of engineered features capturing recognition traits of each of the plurality of employees within the organization; (Qamar: Fig. 10: “1016”; Fig. 11: “1122”; [0239] Furthermore, framework 2200 may build machine-learning predictive models through a hierarchical and systematic search and discovery of sensitive categorical predictors.; [0105] Additionally, the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value. Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors).; [0106] In some embodiments, the computer system determines remedial action to increase the retention probabilities based on the identified predictors for retention.;  [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors for retention, and a computer-program product (e.g., software) for use with the computer system are described. During this analysis technique, retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves. Then, clustering analysis is performed to determine natural groupings of Kaplan-Meier estimator curves. Note that the retention data may include, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities. Moreover, the predictors for retention in the set of potential predictors are identified based on the determined natural groupings.;  [0054] The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights w.sub.i) using to calculate the performance metric and/or to determine the retention risk. Thus, variance decomposition may allow the number of factors in the organization data and/or the optional external data to be pruned to reduce the risk of over fitting.; [0055] While the preceding discussion illustrated the use of variance decomposition, more generally a feature selection or a feature extraction technique (including a more 
storing the plurality of engineered features in an engineered feature database, thereby capturing and storing relationships between past recognition events and HRIS data for the plurality of employees within the organization;  (Fig. 13-14: “1346” and “1348”; [0141]: As shown in FIG. 14, which presents a block diagram illustrating data structure 1400, this information may be stored in a data structure (such as a database or an another type of data structure) for subsequent analysis.; [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors for retention, and a computer-program product (e.g., software) for use with the computer system are described. During this analysis technique, retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves. Then, clustering analysis is performed to determine natural groupings of Kaplan-Meier estimator curves. Note that the retention data may include, as a function of time, retention probabilities that the Moreover, the predictors for retention in the set of potential predictors are identified based on the determined natural groupings.; [0111]: Note that the retention data may include human-resources data and/or operations data (and, more general, organization data of the organization).; [0008] describing organization/HR data and performance data used in the analysis; [0117] The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified.)
Incorporating a time delta function giving weight to a time span over which memory of past recognition transactions impact employee ROI for a given employee; (Qamar: [0113] Moreover, the computer system performs clustering analysis on the Kaplan-Meier estimator curves to determine natural groupings (operation 1014) of the Kaplan-Meier estimator curves for the set of potential predictors. Note that the clustering analysis may involve a modified k-means clustering based on an error metric that is other than Euclidean distance. For example, the error metric may include integrated area between a given pair of the Kaplan-Meier estimator curves. In some embodiments, the error metric is weighted more heavily towards earlier times (when the retention probability is higher) because there may be fewer data points (and thus larger uncertainty in the retention probability) for later times (and smaller retention probabilities). Furthermore, the clustering analysis may involve: expectation maximization clustering and/or density clustering. The clustering analysis may be repeated for each of the potential predictors and/or for each value of each of the potential predictors (for categorical data). Thus, in some embodiments operation 1012 is repeated multiple times for the potential predictors in the set of potential predictors. Consequently, the computer system may use parallel processing or a parallel computation architecture during at least a portion of the analysis technique.; [0114]-[0115]:  Next, the computer system identifies the predictors for retention of the individuals based on the determined natural groupings (operation 1016). For example, the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value (such as N-times the standard deviation of the retention data for either of two adjacent natural groupings, where N is an integer). In particular, the predictors may 
predicting which a recognition artifact will have a maximal effect on the targeted aspect of employee ROI for a particular employee within the organization. (bold emphasis added) (Qamar: [0108] Accordingly, embodiments of a computer system, a technique for identifying predictors for retention, and a computer-program product (e.g., software) for use with the computer system are described. During this analysis technique, retention data for individuals in an organization (such as a company) and a set of potential predictors for retention are analyzed to generate Kaplan-Meier estimator curves. Then, clustering analysis is performed to determine natural groupings of Kaplan-Meier estimator curves. Note that the retention data may include, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities. Moreover, the predictors for retention in the set of potential predictors are identified based on the determined natural groupings. For example, the identified predictors may be those for which at least two natural groupings have a large centroid separation. Furthermore, the identified predictors for retention may be used to determine remedial action to increase the retention probabilities.; [0116] In some embodiments, the computer system optionally determines remedial action to increase the retention probabilities (operation 1018) based on the identified predictors for retention. This remedial action may include organization changes (such as training of an employee or a supervisor, reassigning the employee to a different location or a different supervisor, a promotion, a change in title, changing the employee's work responsibility, changing the employee's supervisor, etc.) and/or incentives (such as compensation changes or financial incentives, e.g., a one-time bonus or a pay increase, and non-financial incentives, e.g., recognition among other employees). Note that financial incentives are expensive and may not be possible given limited resources. In addition, financial incentives may not accomplish the desired These effects may be identified using the analysis technique (and, therefore, taken into account) when determining the remedial action for a given individual. In some embodiments, determining the remedial action includes a cost-benefit analysis based on the expected efficacy of the remedial action (in terms of how much longer the given individual may remain with the organization in response to the remedial action). For example, the remedial action may be to offer additional training opportunities to an employee to help them improve their skills. This remedial action may cost $20,000, but may be predicted to keep the employee from leaving for several months, which may more than offset the incremental expense (thereby justifying the use of the remedial action).; [0117] The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified.;  [0106] In some embodiments, the computer system determines remedial action to increase the retention probabilities based on the identified predictors for retention.;Fig. 10: “1018”;  Fig. 11: “1132”;)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto’s “method” for determining recognition artifacts, e.g. compensation or incentives, for employees having a maximizing effect on a desired outcome, e.g. employee performance, based on artificial intelligence and feedback of success of previously implemented compensation/incentive strategies, as described above, to clearly include creating a set of associations between the workforce and recognition program usage data, workforce data including management structure data, engineering features to capture recognition traits, storing the engineered features to capture and store relationships between past recognition events and HRIS data, incorporating a time delta function to weight to a time span with past data that impacts employee ROI, and predicting which recognition artifact will have a maximum effect on the targeted aspect of employee ROI in view of Qamar in order to perform feature  ([0054]; [0108]; [0115]; [0117]; [0239]) and provide an error metric to weight data based on accuracy/error thus providing better predictions [0113]  (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto and Qamar, as described above, in the same fields of determining incentive/recognition actions for employees and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto (at least [0134]; [0139]; [0186]-[0187]; [0196])  describing using artificial intelligence and genetic algorithms to optimize the selected compensation/incentive strategy to achieve a desired goal including maximizing employee performance based on historical success data and Qamar (at least: Fig. 10-11; [0054]-[0055]; [0116]-[0117]; [0058]) describing using the feature extraction and predictor identification for use in determining remedial actions, e.g. recognition or incentives, to improve employee retention based on various performance metrics and retention data including human resources and operations data [0111], the results of the combination were predictable (MPEP 2143 A).

Qamar fails to clearly teach:
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects;(bold emphasis added)
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added)  
Although Qamar describes predicting remedial actions that will have an effect on retention probabilities including determining the action based on a cost-benefit analysis based on the expected efficacy of the remedial action and clustering employees to 
using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added)
Although Qamar describes predicting remedial actions that will have an effect on retention probabilities including determining the action based on a cost-benefit analysis based on the expected efficacy of the remedial action and clustering employees to determine incentive preferences [0116]-[0117], Qamar fails to teach ranking the determined action(s)
Notifying the third party subscription provider of the predicted recognition artifacts
Scholl however, in analogous art of providing incentives to encourage desirable behavior, teaches: 
Notifying the third party subscription provider of the predicted recognition artifacts. (Scholl: [0038] The model, including the payment transaction data, may then be used by the DS computing system to determine a preferred incentive. Additionally or alternatively, parameters may be specified for the model to determine a preferred incentive. In some embodiments, machine learning techniques further enhance the determining of the preferred incentive.; [0043] In the example embodiment, the DS computing device generates a report that includes information such as the state(s) of the user computing device during a trip, the driving data (including the sensor data) described above, and/or the calculated rewards or other incentives. The report may be generated daily, weekly, and/or monthly, and the reporting period may depend on how often the driver uses the vehicle. The DS computing device transmits the generated report to the driver's user computing device and/or to the user via another communication channel, and in some embodiments, the DS computing device also transmits the generated report to a remote-computing device associated with a merchant. For example, the generated report may be transmitted to a merchant associated with the driver to allow the merchant to review the calculations and distribute merchant incentives (discounts, coupons, etc.).; [0064] FIG. 1 depicts an example use case 100 o determine preferred incentives for encouraging safe driving using a driver scoring (DS) scoring system 400 (shown in FIG. 4); [0047]: generating at least one merchant incentive based on the score and the driver profile.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar’s system and method(s) as described above, including predicting compensation/incentives to provide to maximize employee performance/ROI including providing compensation in the form of goods or services supplied by a third party, to include notifying the third party provider of the predicted artifact, i.e. optimal incentive or compensation to be provided, in view of Scholl in order for the merchant to provide appropriate and preferred incentives ( [0024]; [0038]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Otto/Qamar, as described above, with the notifying merchants of calculated rewards/incentives to be provided as taught by Scholl in the same field of determining recognition artifacts that improve user behavior and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto describing third parties providing or subsidizing incentives [0241] and Scholl describing the incentives include goods, services, points, etc. [0042] and determining customized, preferred incentives to encourage desired behavior ([0064]; [0017]; [0046]), the results of the combination were predictable (MPEP 2143 A).

Scholl fails to teach:
determining a targeted aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects;(bold emphasis added)
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added)  
Although Scholl describes that the incentives selected from are categorized [0042], Scholl fails to describe any ranking of the categories
using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added)
Wu however, in analogous art of gift recommendations, teaches: 
creating recognition categories ranked by the order of impact the recognition categories exert on the targeted aspect of employee ROI; (bold emphasis added) ([0032] FIG. 5 is a simplified diagram illustrating a GUI 500 configured to present a list of gift categories 502 that most likely match the interests of the gift recipient according to an example embodiment.  ; [0013]- [0015] In some embodiments, the gift recommendation system may retrieve gender and age information of a gift recipient via a graphical user interface for example. The gift recommendation system then may automatically present a list of gift categories (or interests) selected from the organized set of historical transaction data based on the retrieved gender and age information of the gift recipient. The list of gift categories may have a predetermined number of categories. In some embodiments, the gift recommendation system may analyze the set of historical transaction data to determine the rank of the categories in the list of gift categories based on an entire item purchase amount of each gift category; [0058] In some embodiments, the data analyzation module 312 of the gift recommendation system 110 may analyze the set of historical transaction data in the data warehouse to determine the rank of the categories or interests in the presenting list of gift categories based on an entire item purchase amount of each gift category.; [0027] Thus, in virtue of the historical transaction and purchaser data maintained in the data warehouse 119, by mapping the above "Historical_Transaction" and "Buyer" tables, the data organization module 304 of the gift recommendation system 110 may obtain a list of ranked purchase categories associated with each purchaser group having the same age and gender. In such a way, each purchaser group is mapped to a list of ranked product (gift) categories. The organized historical transaction data may be used to recommend gifts to a user for a gift recipient.; Fig. 5)
using the plurality of engineered features in an artificial intelligence subsystem trained using one or more machine learning algorithms to rank the list of available recognition artifacts by order of expected impact on the determined aspect of employee ROI;(bold emphasis added) (Wu: [0061] In some embodiments, once a gift category (or interest) is 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar/Scholl’s “method” for predicting and selecting recognition artifacts that maximize a desired effect on employee ROI as described above, including determining types or classes of incentives that are particularly effective, including identifying compensation types, e.g. points based, that employees respond to more favorably (Otto: [0240]; [0069]), to clearly include ranking the categories based on their impact on targeted ROI and ranking the list of available artifacts [e.g. from within the categories] by order of their predicted impact/effect on targeted ROI in view of Wu in order to more easily and accurately determine desirable gifts for recipients (Wu: [0002]; [0031]-[0032]) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto/Qamar/Scholl, as described above, with the ranking of available gifts and gift categories taught by Wu in the same field of determining recommended awards/gifts/incentives and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Otto (at least: [0139]-[0140]; [0186]-[0187]) describing selecting the incentive/compensation strategy determined to be most effective and maximizes the objective and testing multiple strategies to determine which is most effective in ensuring employee behavior compliance [0071] , further describing ranking data [0237] and determining types or classes of incentives that are particularly effective, including identifying compensation types, e.g. points based, that employees respond to more favorably (Otto: [0240]; [0069]), and Qamar [0172] describing 

Wu fails to teach:
determining an aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects;(bold emphasis added)
Boss however, in analogous art of determining recommendations for improving targeted performance, teaches: 
determining an aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects;(bold emphasis added) (Boss: [0056] In one embodiment, a user, via an interface to the system described herein with respect to FIG. 3, may input desirous objective(s), e.g., maximize revenue or grow revenue by 5% points over next 12 months, and assign it a higher weight. In one embodiment, example KPI's may be listed and objective function parameters that may be user -selected.; Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar/Scholl/Wu’s “method” as described above including predicting recognition artifacts that maximize effect on a desired outcome, i.e. employee ROI, to clearly include determining an aspect of employee ROI to be maximized through employee recognition from a list of available ROI aspects, e.g. selecting the desired outcome from a list of available outcomes, in view of Boss in order to provide efficient, automated maximization of productivity by continuously providing customized and targeted performance improvement and providing interactive feedback in the prioritizing of business parameters (Boss: Abstract; [0006]; [0054]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Otto/Qamar/Scholl/Wu, as described above, with the selection of KPIs 


Claim 2,
Otto/Qamar/Scholl/Wu/Boss teach all the limitations of parent claim 1 as described above. 
Otto further teaches: wherein the organization comprises all employees of an employer.  ([0069] To improve the ease with which the system can be set-up and modified, various rules can be grouped into "categories", with each category being assigned a category code. Future revisions could then be made at the category level, with each revision affecting one or more compensation offers that are stored within the database for the compensation data or rules. These systems could be managed locally, or could be managed remotely at a regional or central location. The data or rules could be created to reflect similarities or differences among multiple locations. For example, the employees at a first store may respond more favorably to a points-based compensation method while the employees at a second store may respond more favorably to cash-based compensations. These options could apply to individual employees, groups of employees, individual stores, groups of stores, etc. Further, certain attributes relating to individuals or to stores may be identified as being significant in affecting employee behavior compliance rates. Accordingly, the database may store these attributes, which may affect compensations offered to employees, either individually or collectively.)

Claim 3,
Otto/Qamar/Scholl/Wu/Boss teach all the limitations of parent claim 1 as described above. 
Otto further teaches: wherein the organization comprises a sub-group of fewer than all employees of an employer. (Otto: [0069] These options could apply to individual employees, groups of employees, individual stores, groups of stores, etc. Further, certain attributes relating to individuals or to stores may be identified as being significant in affecting employee behavior compliance rates. Accordingly, the database may store these attributes, which may affect compensations offered to employees, either individually or collectively.; [0119]: Along with optimizing the compensation method for a single employee, feedback can be used to optimize the compensation method for an entire group of employees (e.g., an entire shift of employees at a quick-service restaurant), or for groups of stores within a franchise.; [0135] The strategy used to output compensation information may also be selected as a function of a transaction rate for an employee, or group of employees.; [0140]: Alternatively, the output strategy for an employee may be adjusted based on a success rate of another employee or a group of employees, or by another operational parameter, such as inventory reduction.; [0190] In one embodiment, the system groups employees according to parameters, such as parameters related to the desired behavior. For example, the parameters could include, but are not limited to POS station usage, presentation of an upsell offer, percentage of accepted upsell offers, or profit (or other operational parameter) associated with accepted upsell offers. The group parameters are applied to employees and the employees are placed in respective groups according to the convergence of employee parameters with the group parameters. For example, one cashier behaves like a group of other cashiers based on POS usage and other metrics and the system provides similar incentive systems the cashier and the group of cashiers. Thus, compensation structures are generated for each of the groups and the members of the group are compensated according to the structure of the group to which they belong. In another embodiment, the processor uses the AIP to perform some or all of the grouping operations.)


Claim 6,
Otto/Qamar/Scholl/Wu/Boss teach all the limitations of parent claim 1 as described above. 
further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program.  

Qamar however, in analogous art of predicting remedial actions for employee ROI, e.g. retention, teaches: further comprising providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program. (Qamar: [0058] Furthermore, the computer system provides a retention suggestion and an associated cost-benefit analysis for the employee (operation 120), where the cost-benefit analysis includes an expense associated with the retention suggestion and an estimated incremental retention time in response to the retention suggestion. For example, the retention suggestion may be to offer additional training opportunities to the employee to help them improve their skills. Thus retention suggestion may cost $20,000, but may be predicted to keep the employee from leaving for several months, which may more than offset the incremental expense (thereby justifying the use of the retention suggestion). More generally, the retention suggestion may include an action that may keep the employee from leaving (such as: a one-time bonus, a pay increase, a promotion, a change in title, a change in work responsibility, additional training, changing the employee's supervisor, recognition among other employees, etc.). The retention suggestion and/or the cost-benefit analysis may be provided to the manager or the supervisor of the employee in the organization, and/or to the representative of human resources for the organization.; [0007] The disclosed embodiments relate to a computer system that analyzes employee value and retention risk. During operation, the computer system accesses, at a memory location, organization data for an organization. Then, the computer system calculates a performance metric for an employee based on the organization data. Moreover, the computer system determines retention risk for the employee based on the organization data. Next, the computer system provides the calculated performance metric and the determined retention risk. Furthermore, the computer system provides a retention suggestion and an associated cost-benefit analysis for the employee, where the cost-benefit analysis includes an expense associated with the retention suggestion and an estimated incremental retention time in response to the retention suggestion.; [0074] Alternatively, by right-clicking on or touching a data point in user interface 300 (FIG. 3) (or by selecting the data point for an employee and activating a `retention` icon), and then selecting a `retention` option, may result in the display of one or more determining the remedial action includes a cost-benefit analysis based on the expected efficacy of the remedial action (in terms of how much longer the given individual may remain with the organization in response to the remedial action).)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto’s “method” for determining recognition artifacts, e.g. compensation or incentives, for employees having a maximizing effect on a desired outcome, e.g. employee performance, based on artificial intelligence and feedback of success of previously implemented compensation/incentive strategies, as described above, to further include providing an estimate of the impact on the determined aspect of employee ROI of implementing a prescribed recognition program in view of Qamar in order to perform feature extraction methods to allow the number of factors in the analyzed data to be pruned to reduce the risk of over fitting and to determine the most useful predictors for use in determining remedial actions and the analysis techniques allowing for informed decisions by managers, identification of underlying trends and data associations, and providing actionable feedback and the discovery of sensitive categorical predictors allowing for continuous learning of workforce insights through predictive analytics and building of machine learning algorithms ([0054]; [0108]; [0115]; [0117]; [0239]) and further in order to provide managers with information to make informed decisions about managing the employees of the organization, thereby allowing the organization to reduce attrition and the associated retention cost. (Qamar: [0059]) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Otto and Qamar, as described above, in the same fields of determining .

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over:
Otto/Qamar/Scholl/Wu/Boss, as applied to parent claim 1 above, in further view of
Fletcher et al. US 20150206166 A1 (hereinafter “Fletcher”). 
Claim 4,
Otto/Qamar/Scholl/Wu/Boss teach all the limitations of parent claims 1, 7, and 13 as described above. 
Otto/Qamar/Scholl/Wu/Boss fail to clearly articulate: wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.
Fletcher however, in analogous art of providing rewards, clearly teaches: wherein the step of determining a list of available recognition artifacts comprises identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts.  ([0222]: When the record or the account meets certain pre-established criteria, a determination is made as to whether or not the subscriber qualifies for a reward, or even a range of rewards. If he does, the computer is programmed to allocate a reward to the subscriber associated with the record or account and issues notification accordingly, or notifies the subscriber that he qualifies for one or more from a set of rewards, at his election. ; [0226] The reward provided to subscribers, meeting the qualifying criterion or set of criteria, is in a form that will be perceived as being of value to the commuter. For example, it may be financial, or may and specify a range of rewards that are available. Preferably the computer is programmed to prompt the subscriber to choose a reward online.; [0116] In an embodiment, the rewards are progressive, with the computer being programmed to offer rewards of increasing pecuniary value to the subscriber, as his tally of qualifying travel events or accumulated distance of travel rises, rather than being set to zero each time a reward is claimed. The embodiment optionally includes means for adapting the rewards on offer according to the profile of the prospective recipient subscriber.; [0050] In an embodiment, the system comprises means for communicating to the subscriber notification of having qualified for a reward and providing the subscriber a choice of rewards.; [0051] The subscriber may be an individual or a group of individuals, for example an employer company or a club having members. A group (such as a club) would have a common goal of accumulating qualifying journeys to attain a target resulting in a reward being issued to the group as a whole. In the case of an employer company, the individual employees could have their own accounts for personal rewards (from the employer or otherwise), however the employer company could also create an account which would record the number of its employees participating in the scheme, record their collective performance and potentially qualify the employer for rewards in its own right (for example from the government, local councils or other companies) and the company may or may not pass on such rewards to its participating employees.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Otto/Qamar/Scholl/Wu/Boss’ “method” to further include determining a list of available recognition artifacts by identifying subscribed and available recognition artifacts from among a more-extensive selection of recognition artifacts in view of Fletcher by combining the predicting of recognition artifacts that maximize effect on employee ROI taught by Otto/Qamar/Scholl/Wu/Boss, as described above, with the providing of subset of available rewards to subscribers based on criteria associated with the subscriber taught by Fletcher in the same field of providing rewards or recognition and in the 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, describing systems and methods for determining, recommending, and/or ranking recognition artifacts: 
US 20160239807 A1 describing a system and method(s) for managing an employer sponsored incentive program
US 10984361 B1 describing processing team information to generate award recommendations including ranking recommendations
Deci, Edward L., Richard Koestner, and Richard M. Ryan. "Extrinsic rewards and intrinsic motivation in education: Reconsidered once again." Review of educational research 71.1 (2001): 1-27
S. Sethunga and I. Perera, "Impact of Performance Rewards on Employee Turnover in Sri Lankan IT Industry," 2018 Moratuwa Engineering Research Conference (MERCon), 2018, pp. 114-119, doi: 10.1109/MERCon.2018.8421961.
B. Barna and S. Fodor, "Gamification’s Impact on Employee Engagement: Enhancing Employee Well-Being with a Cloud Based Gamified Team-Building Application," 2018 6th International Conference on Future Internet of Things and Cloud Workshops (FiCloudW), 2018, pp. 203-208, doi: 10.1109/W-FiCloud.2018.00039.
US20030200142A1; US20160086222A1; US20070156530A1; US20130246148A1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g: Spec: [0025]: In some instances, the available recognition products include intangible recognition products such as electronic recognition products or artifacts.; [0052]
        2 Examiner notes that under the BRI of the claim the obtaining of usage data including “reasons for recognition” includes data indicating why recognition or compensation was provided which includes the historical behavior compliance and upsell success rates data associated with particular compensation/incentives (i.e. successful upsells are the “reasons” why employees were compensated) taught by Otto